Justice PLEICONES:
I respectfully dissent. In reviewing the sufficiency of an indictment, we look solely to the words used therein and not to the evidence adduced at trial. Here, the post-conviction relief (PCR) judge, relying upon this Court’s long-established precedent, found the murder indictment invalid because it failed to sufficiently allege the time and place of the victim’s death as required by S.C.Code Ann. § 17-19-30 (1985). I agree, and would therefore affirm.
The “time and place of death” requirement found in § 17-19-30 merely codifies the common law. State v. Rector, 158 S.C. 212, 155 S.E. 385 (1930). Where the indictment references the place and date of the assault, and alleges that the victim died “then and there,” this requirement has been satisfied. Id.; see also State v. Platt, 154 S.C. 1, 151 S.E. 206 (1930); State v. Blakeney, 33 S.C. 111, 11 S.E. 637 (1890). The present indictment alleges the time and place of the assault, but is silent on the time and place of the victim’s death. As the Court said in State v. Rector:
The crime of murder is a composite one. It includes the assault committed upon a person ... and the resulting *421death from that assault. The State must prove not only the assault and the death occurring from it, but the time of the assault and the time of the death, as time is recognized in the law. In addition, the state [sic] must prove the place of the assault and the place of death. These necessary elements of the crime of murder must not only be proved, before a person accused may be lawfully convicted, but they must be alleged in the indictment returned against the accused by the grand jury. The provisions of the Constitution, recognizing and following the principles of the common law, require the indictment to contain allegations to those effects.
The PCR judge correctly vacated respondent-petitioner’s murder conviction, there being no valid indictment charging him with that offense. In light of this, there is no need to address the allegations of ineffective assistance of counsel.